Title: From Benjamin Franklin to Gérard, 25 February 1778
From: Franklin, Benjamin
To: Gérard, Conrad-Alexandre


Sir
Passy, Feb. 25. 1778
I received last night the enclos’d Letter from a Member of Parliament, and the two frivolous Bills which the Ministry in their present Consternation have thought fit to propose, with a View to support their publick Credit a little longer at home, and to amuse and divide if possible our People in America. You will see that they have dispatch’d a Fregate with the News, but I hope yours from Bourdeaux will arrive first. I wish to have the original Letters again when you have perus’d them. I have the honour to be, with great Respect, Sir, Your most obedient humble Servant
B Franklin
M. Gerard.
